Opinion by

Greene, J.
Bill in chancery, filed by Winchester, as administrator of Hager, against Feller, charging him with having obtained from JIager, when in a state of derangement and insanity the cancellation of a note for one hundred dollars and a receipt against money clue from Feller to Hager, without having paid the money due on the *245note or account against which the receipt was given. In the bill, the defendant is called upon to answer explicitly among other things, whether he paid anything on said note and account, and if so, the exact amount. In the answer the defendant alleges full payment of the amount due to Hager, but does not state the amount he paid. Exceptions were taken to the answer in this particular, and sustained by the court. To this ruling of the court, the defendant has appealed. "We consider the answer too general, and not sufficiently responsive to the bill. It should fully and particularly state the sum paid by defendant to Hager in his lifetime, in satisfaction of his demands. The amount thus paid would necessarily have an important bearing upon the decree, and could not perhaps be ascertained from any other witness. It was besides material to prove or disprove the equity of the bill, by showing the character of the payment. The order of the court requiring defendant to file an amended answer is therefore affirmed.
J. E. Jewitt, for appellant.
Casady and Tidriok, for appellee.
Order affirmed.